             Case 1:19-cv-06348-RA Document 8 Filed 07/11/19 Page 1 of 2
                                                      USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:      7 / /{ / 7
                                                                                    t

 GUOCHANG MA,

                             Plaintiff,                         No. 19-CV-6348 (RA)

                        V.                                    ORDER AND NOTICE
                                                            OF INITIAL CONFERENCE
 DH NEWLAND CORP. and DUFAN LI,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        This case has been assigned to me for all purposes. It is hereby:

               ORDERED that counsel for all parties appear for an initial status conference on

September 20, 2019 at 2:30 p.m. in Courtroom 1506 of the U.S. District Court for the Southern

District of New York, 40 Foley Square, New York, New York.

               IT IS FURTHER ORDERED that, by September 13, 2019, the parties submit a

joint letter, not to exceed five (5) pages, providing the following information in separate

paragraphs:

        1.     A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity's members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;

       4.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;
              Case 1:19-cv-06348-RA Document 8 Filed 07/11/19 Page 2 of 2


         5.      A brief description of prior settlement discussions (without disclosing the
                 parties' offers or settlement positions) and the prospect of settlement;

         6.      The estimated length of trial; and

         7.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

                 IT IS FURTHER ORDERED that, by September 13, 2019, the parties jointly

submit to the Court a proposed case management plan and scheduling order. A template for the

order is available at http://nysd.uscourts.gov/judge/Abrams. The status letter and the proposed

case management plan should be filed electronically on ECF, consistent with the Court's

Electronic Case Filing (ECF) Rules & Instructions, which were updated on August 1, 2018, and

are available at nysd.uscourts.gov/ecf/ECF%20Rules%20080118%20Final.pdf. Please consult

my Individual Rules and Practices with respect to communications with Chambers and related

matters.

                 Plaintiff is ordered to serve Defendants with a copy of this order and to file an

affidavit on ECF certifying that such service has been effectuated.

SO ORDERED.
                                                               1/           .
Dated:        July 11, 2019
              New York, New York                         , I
                                                        I/:_
                                                               ··A.!
                                                                '



                                                                    i
                                                                    , -
                                                                        I




                                                      Ronnie Abrams
                                                      United States District Judge




                                                        2
